Citation Nr: 0525715	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  00-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain with degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from August 1977 to 
February 1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&RO) in Wichita, Kansas.  

In November 2002, the Board undertook additional development 
on its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in July 2003, the Board remanded the case to the 
M&RO for the additional development.  The case was recently 
returned to the Board for appellate consideration.  


FINDING OF FACT

Lumbosacral strain with degenerative disc disease is 
currently manifested by pain on motion, but not 
incapacitating episodes or objective evidence of nearly 
constant neurological signs and symptoms; ankylosis of the 
lumbar spine is not shown at any time, and prior to September 
23, 2002, the objective manifestations reflect no more than 
severe intervertebral disc syndrome, limitation of motion of 
the lumbar spine or lumbosacral strain. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for lumbosacral strain with degenerative disc disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293, in 
effect prior to and as amended at Diagnostic Code 5243, 
effective September 23, 2002, Diagnostic Codes and 5292, 
5295, in effect prior to and as amended at Diagnostic Code 
5237, effective September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after this claim for increase originated at 
the M&RO.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The June 2000 rating decision, July 2000 statement of the 
case, June 2001 document identified as a "statement of the 
case" and the September 2000 and April 2005 supplemental 
statements of the case apprised the veteran of the 
information and evidence needed to substantiate her claims, 
the laws applicable in adjudicating the appeal, and the 
reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, in a March 
2004 letter, the veteran was informed of the provisions of 
the VCAA and was advised to identify any evidence in support 
of her claims that had not been obtained.  The Board issued 
additional duty to assist correspondence in February 2003 
that emphasized the need to report for any scheduled 
examination.  

Collectively the correspondence advised her of the evidence 
to submit to show that she was entitled to a rating increase 
for the disability at issue.  The March 2004 letter 
specifically informed her that VA would obtain pertinent 
federal records.  She was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate her claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of her claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided her the 
opportunity to submit any additional evidence she had in 
support of this claim.  The Board notes that the March 2004 
letter had a specific reference on page 2 that invited her to 
submit any evidence she may have that pertained to this 
claim, which is essentially a statement of the fourth content 
element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly 
before the initial determination is harmless error.  
Moreover, the veteran did respond to the March 2004 letter in 
the year that elapsed before the RO reviewed the matter again 
and issued the supplemental statement of the case in April 
2005.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
noting the factors of essential fairness of the adjudication 
and whether the claimant had a meaningful opportunity to 
participate effectively in the processing of the claim are 
relevant where VCAA notice occurs after the initial 
adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
her lumbar spine disability.  Thus the Board finds the 
development is adequate when read in its entirety and that it 
satisfied the directive in the remand order and the 
obligations established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant VA clinical records are 
included in the file and VA examiners reviewed the record.  
VA's duty to assist the veteran in the development of the 
claim has been satisfied and the Board will turn to a 
discussion of the issue on the merits. 


Analysis

As the veteran filed the claim for increase on which this 
appeal is based in September 1999, her claim requires a 
review of both versions of the rating criteria.  Where, as 
here, the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  
The newly published criteria for the spine and intervertebral 
disc syndrome (IVDS) offer substantive revision and are seen 
as more favorable to the appellant than the rating provisions 
previously in effect and thus choosing between the versions 
is a material consideration here.  Bernard v. Brown, 4 Vet. 
App. 384 (1993), see also VAOPGCPREC 3-00.  

Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria for 
intervertebral disc syndrome, and adding objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  However, the revised criteria cannot be applied 
earlier than their effective date, which in this case is in 
late September 2002 for intervertebral disc syndrome and late 
September 2003 for the spine criteria and would apply to only 
a brief portion of the appeal period.  Bernard, supra. and 
VAOPGCPREC 3-00.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a noncompensable 
evaluation for postoperative, cured; a 10 percent rating for 
mild; and a 20 percent rating for moderate disability, with 
recurring attacks.  A 40 percent rating was provided for 
severe disability manifested by reoccurring attacks with 
intermittent relief.  A 60 percent rating was provided for 
intervertebral disc syndrome productive of pronounced 
disability, "with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief."  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

The Board relies on the criteria for IVDS since it is the 
only applicable rating scheme that offers the potential for a 
higher evaluation in view of the manifestations reported on 
the examinations relevant to this claim for increase.  There 
is no report of ankylosis of the lumbosacral spine at any 
time during the appeal period.  Furthermore, the veteran been 
rated under this scheme consistently.  Shifting diagnostic 
codes may appear harmless but may create confusion as to the 
criteria employed in a disability evaluation and the extent 
of the service-connected pathology.  See, e.g., Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  See also 38 C.F.R. 
§§ 4.2, 4.21.  

In VAOPGCPREC 36-97 it was noted that IVDS involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though, as in this 
case, the 40 percent rating corresponds to the maximum rating 
under another diagnostic codes pertaining to limitation 
motion of the lumbar spine.  See, e.g., 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295, in effect prior to September 
26, 2003.

A VA examiner in March 1999 reported the veteran stated that 
her radiating low back pain was intermittent.  The examiner 
reported the range of motion was forward flexion to 4 inches 
from the floor, extension 10 degrees, lateral flexion 30 
degrees bilateral, and rotation 40 degrees bilateral.  She 
had mild straight leg raising symptoms at 60 degrees, and the 
deep tendon reflexes were equal.  The examiner noted that the 
decreased sensation in the lower extremities that she 
complained of was not consistent with a dermatome.  The X-ray 
showed degenerative osteoarthritis of the lumbar spine, and 
that was the examiner's diagnosis.  

The contemporaneous VA outpatient treatment records show 
treatment directed to fibromyalgia, and in July 1998 noted 
she had mild relief from back pain with a TENS unit and that 
she had mild lumbar degenerative disc disease.  The reports 
also mention a variously diagnosed psychiatric disorder as an 
active problem.  In July 1999 she was seen complaining of 
spasm, but the examiner stated none was found on examination.  
The next month she was seen again and an examiner reported 
the range of spine motion was within normal limits, that she 
had no spasm and a negative straight leg raising.  The 
assessment was lumbar degenerative joint disease without 
radiculopathy.  She testified regarding her symptoms to 
prevent a rating reduction that the M&RO proposed in April 
1999. 

The veteran told a VA examiner in December 1999 that her back 
pain was constant and that she was using a wheel chair.  The 
examiner noted mild tenderness to palpation of the paraspinal 
muscles, flexion to about 85 degrees, and described her gait 
as mostly normal except for a left-sided limp.  The examiner 
commented that the veteran gave an inconsistent presentation, 
in particular regarding her ability to walk and operate motor 
vehicles, in light of her use of a wheel chair.  The examiner 
also stated she was inconsistent in strength testing and 
movement speed when she was not being observed.  The 
diagnosis was history of chronic back pain.  The examiner's 
summary noted that the veteran appeared to have some symptoms 
of lower back pain, but that contradictions were seen from 
the history and physical examination.  

The VA outpatient records show the veteran was seen early in 
2000 primarily for fibromyalgia and noted to have muscle 
spasm that was assessed as atypical muscle spasm.  She was 
seen twice in June 2000 for radiating lower back pain.  
Together the reports show she manifested full range of 
motion, paraspinal muscle tenderness, 5/5 neurologic findings 
and 2+ deep tendon reflexes.  The report of her VA 
hospitalization in November 2000 for a lumbosacral fusion 
noted a long history of chronic low back pain.  In summary, 
the follow-up reports during 2001 show a decrease in symptoms 
being reported, with excellent range of motion, intact 
strength and the assessment of no significant neurologic 
deficit.  She had an exacerbation of back pain and spasm 
early in 2002, but the subsequent reports note a normal gait 
and normal neurologic findings.  In June 2002 she reported 
that the surgery had eliminated lower extremity numbness and 
pain.  It was reported that she had a full active range of 
motion except for mild pain with forward flexion.  In July 
2002, it was reported that she complained of dizziness after 
mowing the yard.  Thus, under the criteria in effect prior to 
September 2002, there is clearly no basis for a higher 
evaluation in view of the paucity of neurologic 
manifestations.  The rating scheme for IVDS contemplated 
persistent symptoms compatible with sciatic neuropathy, 
absent ankle jerk, a manifestation not shown.  The 
substantial relief she reported as a result of the surgery 
late in 2000 was reflected in the contemporaneous clinical 
reports.  The Board cannot overlook that the examiners were 
impressed with the inconsistency between her presentation and 
objective findings on both examinations.  Furthermore in mid 
2002 she was capable of mowing the lawn, which is anecdotal 
evidence of substantial functional capacity for a person 
seeking the highest evaluation for a lumbosacral spine 
disability. 

The Board concludes her presentation, overall, reflects no 
more than severe IVDS during this period, as the 60 percent 
evaluation was not more nearly approximated in her 
objectively confirmed manifestations.  Furthermore the rating 
schemes for limitation of motion and lumbosacral strain 
provided a maximum 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295.

Turning to the more recent evaluations, a VA examiner in 
March 2003 reported her complaint constant low back pain that 
was aggravated by sitting only for several minutes, walking 
more than 15 minutes or with repeated bending or lifting.  
She also mentioned occasional radiating pain to the feet.  
The examiner reported no palpable spasm or tenderness and 
that the veteran could flex 75 degrees without an undue 
amount of pain and to 90 degrees with obvious discomfort.  
She could not extend the lumbar spine beyond 5 degrees and 
she could bend laterally 15 degrees bilateral.  The 
neurologic examination showed negative straight leg raising, 
2+ deep tendon reflexes and an intact, but unstable, heel-toe 
gait.  The examiner noted a significant discrepancy between 
the veteran's complaints and the objective findings and 
opined that there was considerable functional overlay in her 
clinical condition.  The examiner stated that the veteran's 
neurologic examination was completely normal, with no 
evidence compatible with sciatic neuropathy, and that her 
only positive finding was the subjective complaint of pain 
with certain maneuvers.  Her reflexes appeared intact and her 
muscle strength appeared within normal limits.  There was no 
evidence of excessive fatigability or weakened movement, 
although she appeared uncoordinated in her attempts at heel-
toe walking.  The examiner stated her inability to work was 
due to a combination of fibromyalgia symptoms and back pain, 
and the record show that fibromyalgia was reported as 
affecting her ability to work in reports she submitted from 
recent employment.  

The veteran told a VA examiner in October 2004 that she did 
well after surgery, but that after an examination about three 
years after her surgery in 2000 she had to be in a wheelchair 
without explanation and had been in the chair for about a 
year.  She had not worked since 2001.  According to the 
report, she could barely stand and seemed to be in 
excruciating pain.  The examiner stated that although she 
claimed to have numbness in the leg, she had none at the 
examination and all dermatomes were intact with normal 
reflexes and sensation.  She could stand on her tiptoes, sit 
on her heels, and squat.  The range of motion was flexion 90 
degrees, extension 0 degrees, lateral bending 10 degrees 
bilateral and rotation 50 degrees bilateral.  She had 
moderate tenderness to palpation of her back, and negative 
straight leg raising and slip tests.  The examiner could not 
explain why the veteran was in a wheel chair and why she was 
not walking more.  The examiner believed there was an 
appreciable supratentorial factor and did not think all of 
the pain was due to the lumbosacral spine.  The examiner did 
not find any clinical symptoms of nerve root compression and 
noted that so far the instrumentation in her back was holding 
up well.   

Applying the currently applicable rating scheme for IVDS to 
the findings on the two recent examinations, it is the 
Board's opinion that the record supports a continuation of a 
40 percent evaluation.  For example, there is no report of 
incapacitating episodes so the evaluation turns to the 
orthopedic and neurologic manifestations, which are to be 
separately rated and combined with all other disability 
ratings.  However, here the only compensable rated service-
connected disability is the disability of the lumbosacral 
spine.  Here, again, the board observes that both examiners 
found nonorganic factors predominated, with a paucity of 
objective manifestations.  Nor is there any basis for a 
higher evaluation based upon additional functional impairment 
due to pain in light of a specific finding of no evidence of 
excessive fatigability or weakened movement.  

As noted in the current rating scheme, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so (emphasis added).  The recent 
examinations do not support the presence of such neurologic 
signs.  For example, on the examination in 2003, the examiner 
stated the neurologic examination was completely normal, with 
no evidence compatible with sciatic neuropathy, and more 
recently she did not manifest any clinical symptoms of nerve 
root compression.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520, providing a 10 percent evaluation for mild incomplete 
paralysis of the sciatic nerve.  See also 38 C.F.R. § 4.31 
providing for a 0 percent rating where a compensable 
evaluation under the applicable diagnostic code is not 
supported and there is no 0 percent evaluation provided.  
Furthermore, under the changes effective in September 2003, 
the only pertinent plane of motion is forward flexion and 
based upon the recent report she did not more nearly 
approximate the 30-degree threshold for a 40 percent 
evaluation.  See the General Rating Formula for Diseases and 
Injuries of the Spine which provides a 40 percent rating for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a (2004).  The reported range of 
motion in March 2003, 75 degrees of flexion without an undue 
amount of pain and to 90 degrees with obvious discomfort, 5 
degrees of extension, and lateral bending 15 degrees 
bilateral may equate with a 40 percent 


evaluation but she did not manifest objective neurologic 
signs and symptoms to apply the alternative evaluation 
method. 

The regulations do not give past medical reports precedence 
over current findings where, as here, such current findings 
are adequate and relevant to the rating issue, as they were 
made with a review of her record and included two 
comprehensive orthopedic and neurologic assessments.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999).  Furthermore, the information she 
provided from a recent employer mentioned fibromyalgia, a 
nonservice-connected disability, affected her ability to 
work.  The Board is unable to consider manifestations of a 
nonservice-connected disability in the service-connected 
evaluation.  38 C.F.R. § 4.14.  Thus, based upon this record, 
the Board finds that the preponderance of the evidence is 
against the claim for an evaluation in excess of 40 percent, 
as the competent and probative evidence of disability does 
not more nearly approximate the criteria for a higher 
evaluation.  38 C.F.R. § 4.7.  

Finally, the Board has also considered whether an evaluation 
in excess of 40 percent is warranted on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1), as the record shows that 
the RO cited the regulation but did not find that the record 
warranted its application.  However, the evidence of record 
does not demonstrate that the lumbosacral spine disability 
results in a disability picture that is unusual and 
exceptional in nature.  There is no indication that the 
condition has required frequent hospitalization, or that that 
it markedly interferes with employment so as to render 
impractical the application of the regular schedular 
standards.  The VA examiner in 2003 opined the overall 
disability that included a nonservice-connected fibromyalgia 
would render the veteran unable to work, but that does not 
render inapplicable the schedular standards as they relate to 
the rating under applicable diagnostic codes.  The 40 percent 
evaluation recognizes a substantial impairment of the lumbar 
spine, and her presentation is further compromised by the 
functional overlay for which she is not service-connected.  
Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain with degenerative disc disease is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


